DETAILED ACTION

This office action is in response to Applicant’s submission filed on 12 February 2021.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 9 / 18, the claim recites a system / method / non-transitory machine-readable medium, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 9 / 18, in part, recites 
 “determining, using a risk evaluation model, that the request is associated with a first risk above a predefined amount based on the set of attribute values; denying the request based on the first risk being above the predefined amount; generating a plurality of modified transaction requests by iteratively selecting different subsets of the set of transaction attributes and modifying attribute values corresponding to the different subsets of the set of transaction attributes” (Organizing Human Activity), and “determining, using the risk evaluation model, at least one risk transaction attribute from the set of transaction attributes that contributes to the first risk being above the predefined amount based on the plurality of modified transaction requests … processing the online transaction based on the additional information” (mental process).
determining, using a risk evaluation model, that the request is associated with a first risk above a predefined amount based on the set of attribute values; denying the request based on the first risk being above the predefined amount; generating a plurality of modified transaction requests by iteratively selecting different subsets of the set of transaction attributes and modifying attribute values corresponding to the different subsets of the set of transaction attributes”, as drafted, is a process that, under its broadest reasonable interpretation, covers an activity of mitigating risk which belong to the group of certain methods of organizing human activity.  The limitations of “determining, using the risk evaluation model, at least one risk transaction attribute from the set of transaction attributes that contributes to the first risk being above the predefined amount based on the plurality of modified transaction requests … processing the online transaction based on the additional information”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “determining”, “generating”, in the limitation citied above could be performed by human data analyzer to monitor user request based on certain risk assessment SOP with possible aid of paper & pen and/or calculator (e.g., a bank transaction support expert can dynamically modify transaction content according to certain SOP for evaluating risk level), see Appendix 1 to October 2019 Update.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 9 / 18 recites the additional elements: (a) generic computer elements (hardware processors coupled to a non-transitory memory having programs stored therein); (b) “receive, by hardware processors / over network, from a user device, a request to perform an electronic transaction”, “prompting, on the user device, for additional information based on the at least one risk transaction attribute (insignificant extra solution activity, MPEP 2106.05(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and outputting, as stated in MPEP.2106.05(g), “(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”.
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 9 / 18 is directed to an abstract idea.

 (Dependent claims) 
Claims 2-8 / 10-17 / 19-20 are dependent on claim 1 / 9 / 18 and include all the limitations of claim 1 / 9 / 18. Therefore, claims 2-8 / 10-17 / 19-20 recite the same abstract ideas. 
With regards to claims 2, 4-5 / 10-14 / 19-20, the claim recites further limitation on transaction data analysis and handling for mitigation risk, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 3, 6 / 9, the claim recites further limitation “receiving, from the user device”, these steps are insignificant extra solution activity, like mere data gathering and outputting, as stated in MPEP.2106.05(g), “(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 3 / 9 / 18 is directed to an abstract idea.
With regards to claims 7-8 / 15-17, the claim recites limitation about training the risk evaluation model, which is a process that, that can be performed by human data analyzer using with possible aid of paper & pen and/or calculator (e.g., a bank transaction support expert can dynamically modify transaction content according to certain SOP for evaluating risk level), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.




Art Rejection Analysis

There is no art rejection for claims 1-20.  When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.   
Regarding the amended independent claim 1, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record:
“… receiving, from a user device, a request to perform an electronic transaction, wherein the request comprises a set of attribute values corresponding to a set of transaction attributes and associated with the electronic transaction; 
determining, using a risk evaluation model, that the request is associated with a first risk above a predefined amount based on the set of attribute values; 
denying the request based on the first risk being above the predefined amount; , 
generating a plurality of modified transaction requests by iteratively selecting different subsets of the set of transaction attributes and modifying attribute values corresponding to the different subsets of the set of transaction attributes; 
determining, using the risk evaluation model, at least one risk transaction attribute from the set of transaction attributes that contributes to the first risk being above the predefined amount based on the plurality of modified transaction requests; 
providing, on the user device, an indication that the request is denied and the at least one risk transaction attribute that contributed to the first risk associated with the request being above the predefined amount;
prompting, on the user device, a user for additional information based on the at least one risk transaction attribute; and  
processing the electronic transaction based on the additional information”

Claims 9, 18 are substantially similar to claim 1. The arguments as
given above for claim 1 are applied, mutatis mutandis, to claims 9, 18, therefore there is also no art rejection of claim 1 are applied accordingly.
Regarding the dependent claims 2-8 / 9-17 / 18-20 are dependent on claim 1 / 9 / 18, which include all the limitations of the independent claim 1, therefore there is also no art rejection for claims 2-8 / 9-17 / 18-20.

The followings are references closest to the invention claimed:
Barbour et al., US-PGPUB NO.2012/0109821A1 [hereafter Barbour] teaches risk monitoring for online transaction.
Tong, et al., US-PGPUB NO.2013/0144786A1 [hereafter Tong] shows dynamic generating user verification questions.
Nadler, et al. US-PGPUB NO.2014/0344186A2 [hereafter Nadler] shows financial data mining for anomalies.
Khoshgoftaar, et al. “A comparative study of iterative and non-iterative feature selection techniques for software defect prediction”, Inf Syst Front (2014) 16:801-822 [hereafter Khoshgoftaar] shows feature selection for software defect prediction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number 571-272-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126